                                                                                                                     mk


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                             Case No. 20-03559-MH3-13
                                                                   Judge:     MARIAN F HARRISON
JAMES WHITFIELD LIVINGSTON
                                                                   CONFIRMATION HEARING DATE: November 18, 2020
                                                                   TIME OF HEARING: 8:30 AM

SSN XXX-XX-2895

                TRUSTEE'S MOTION AND REQUEST FOR A HEARING ON CONFIRMATION
 THE HEARING WILL BE via AT&T CONFERENCE LINE USING CALL-IN NUMBER 1-888-363-4749 and
                                 Access Code 6926390#.

       The Standing Trustee for Chapter 13 matters in the Middle District of Tennessee, hereby requests this Court set
the above-styled case for a confirmation hearing, and for cause therefore would state:

            The Trustee objects to confirmation.

            A creditor in attendance at the Meeting of Creditors objected to confirmation or has filed a written objection
            prior to the meeting of creditors.

As grounds for such request, the Trustee would state:

MELISSA THOMAS AND CASSIE BURTON FILED OBJECTIONS TO CONFIRMATION. INADEQUATE NOTICE
OF TREATMENT OF JOHN DEERE SECURED CLAIM.
Other parties requesting notice of hearing: MATTHEW MURPHY



                                                                                 Respectfully Submitted,

                                                                                 /s/ Henry E. Hildebrand, III
                                                                                 HENRY E. HILDEBRAND, III
cc: Debtor(s)                                                                    CHAPTER 13 TRUSTEE
     Debtor(s) Attorney                                                          P O BOX 340019
     Objecting Creditor                                                          NASHVILLE, TN 37203
                                                                                 615-244-1101
                                                                                 pleadings@ch13nsh.com

                                               CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing has been served by US Postal Service, postage prepaid on JAMES
WHITFIELD LIVINGSTON, P O Box 91047, Nashville, TN 37209 and LEFKOVITZ AND LEFKOVITZ PLLC,618 Church
Street Ste 410, Nashville, TN 37219;

and objecting creditor(s)
on this 29th day of October, 2020.
           Case 3:20-bk-03559          Doc 34     Filed 10/29/20 Entered 10/29/20 12:05:13              Desc Main
                                                  Document Page 1 of 2
                                                     /s/ Henry E. Hildebrand, III
                                                     HENRY E. HILDEBRAND, III
                                                     Chapter 13 Trustee




Case 3:20-bk-03559   Doc 34   Filed 10/29/20 Entered 10/29/20 12:05:13    Desc Main
                              Document Page 2 of 2
